Citation Nr: 0512767	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  96-33 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an inability to 
bear children, to include as secondary to service-connected 
residuals, venous angioma of the cerebellum.

3.  Entitlement to a rating in excess of 10 percent for 
residuals, venous angioma of the cerebellum, prior to 
September 11, 2004.

4.  Entitlement to a rating in excess of 50 percent for 
residuals, venous angioma of the cerebellum, beginning on 
September 11, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran had honorable active service from January 1982 to 
May 1988.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2004 "Statement of Accredited Representative 
in Appealed Case" (VA Form 646), the veteran's 
representative indicated that the veteran requested a 
personal hearing before a Member of the Board at the RO in 
Montgomery, Alabama.  The appellant has since confirmed her 
desire for such a hearing.  Since Travel Board hearings are 
scheduled by the RO, a remand is necessary for that purpose.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

The RO should schedule the veteran for 
a hearing before a Member of the Board 
at the RO in accordance with applicable 
procedures.  As appropriate, the 
veteran should be informed of the time 
and place to report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


